Citation Nr: 0410412	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-12 157	)	DATE
	)
	)

On appeal from the
Department of s Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of kidney 
trauma.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from December 29, 1967, 
through January 17, 1968.

This matter came to the Board of s' Appeals (Board) on appeal from 
an April 2002 rating decision by the Department of s Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

In October 2003, the appellant had a hearing at the RO before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 1993, the 
RO denied the appellant's claim of entitlement to service 
connection for hypertension.

2.  Evidence associated with the record since the RO's September 
1993 decision is either cumulative or redundant and, by itself or 
when considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim.  

3.  The residuals of kidney trauma have not been demonstrated.

4.  The presence of post-traumatic stress disorder (PTSD) has not 
been established.



CONCLUSIONS OF LAW

1.  The RO's September 1993 decision, which denied entitlement to 
service connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1993).  

2.  The criteria to reopen the claim of entitlement to service 
connection for hypertension have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  The claimed residuals of kidney trauma are not the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).

4.  The claimed PTSD is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the appellant in the 
development of his claims. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  In particular, the VA has a duty to notify the claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  In so doing, the VA must identify the 
information and evidence the  needs to provide and the evidence 
and information the VA will obtain for him, with specific 
references to such materials as government reports and medical 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By virtue of information contained in the Statement of the Case 
(SOC) and a letter, dated in February 2002, the appellant and his 
representative were notified of the evidence necessary to 
substantiate his request to reopen a claim of entitlement to 
service connection for hypertension and to open claims of 
entitlement to service connection for the residuals of a kidney 
injury and for PTSD.  Moreover, the RO informed the appellant of 
what evidence and information VA would obtain for him, as well as 
the information and evidence he needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
appellant's appeal:  a record reflecting the appellant's treatment 
at the Grace-New Haven Hospital in November 1958; the appellant's 
service medical records; records reflecting the appellant's 
treatment at the Yale-New Haven Hospital in February 1968; reports 
of examinations performed by the VA in February and March 2002; 
and the transcript of the appellant's October 2003 hearing before 
the undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the appellant in the development of his claim.  
In fact, it appears that all relevant evidence identified by the 
appellant has been obtained and associated with the claims folder.  
In this regard, it should be noted that he has not identified any 
outstanding evidence (which has not been sought by the VA) which 
could be used to support any of the claims on appeal.  On VA Form 
21-4142, dated in September 2001, the appellant reported that at 
times following service, he had been treated for various 
psychiatric complaints; however, he did not identify any reports 
reflecting treatment or examinations showing a diagnosis or 
evidence of PTSD.  As such, there is no reasonable possibility 
that further development would unearth any additional relevant 
evidence.  Indeed, such development would serve no useful purpose 
and, therefore, need not be performed in order to meet the VA's 
statutory requirements to assist the appellant in the development 
of his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to be 
avoided).  
II.  The Facts and Analysis

The  seeks entitlement to service connection for hypertension; the 
residuals of a kidney injury; and PTSD.  

Service connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Every appellant shall be taken to be in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002). 

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying condition, 
as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Even if the disease at issue is initially 
diagnosed after the appellant's discharge from service, service 
connection may still be granted when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

A.  Hypertension

A review of the record discloses that this is not the appellant's 
first claim of entitlement to service connection for hypertension.  
In September 1993, the RO confirmed and continued its denial of 
entitlement to service connection for that disorder.  Relevant 
evidence on file at that time consisted of the appellant's service 
medical records.  They showed that the appellant's hypertension 
existed prior to his brief period of active duty but had undergone 
no increase in the underlying pathology during service.  The 
appellant was notified of that decision, as well as his appellate 
rights; however, a Notice of Disagreement (NOD) was not received 
with which to initiate the appellate process.  Accordingly, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  The appellant 
now requests that his claim of entitlement to service connection 
for hypertension be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered. 38 U.S.C.A. § 7105.  The 
exception to this rule is 38 U.S.C.A. § 5108 which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.
When an appellant seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether the 
appellant has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156.  What the RO may have determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New evidence means existing evidence which has not previously been 
submitted to VA decision makers.  Material evidence means evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board may 
then proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the appellant in the development 
of his claim has been fulfilled.  See, Elkins v. West, 12 Vet. 
App. 209 (1999).

Relevant evidence added to the record, since the RO's September 
1993 decision consists of a record reflecting the appellant's 
treatment at the Grace-New Haven Hospital in November 1958; 
records reflecting the appellant's treatment at the Yale-New Haven 
Hospital in February 1968; reports of examinations performed by 
the VA in February and March 2002; and the transcript of the 
appellant's October 2003 hearing before the undersigned Veterans 
Law Judge.  Such evidence is new in the sense that it was not 
previously before VA decision makers; however, even when 
considered with previous evidence of record, it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Indeed, it does not contradict the fact that the appellant's 
hypertension had its onset prior to service.  While the February 
2002 VA examiner acknowledged that the appellant's blood pressure 
had been aggravated in service by physical activity and 
sleeplessness, he concluded that such aggravation was transient in 
nature and did not represent a chronic increase in the underlying 
pathology.  As such, the additional evidence is essentially 
cumulative or redundant of the evidence of record at the time of 
the RO's decision in September 1993.  Moreover, it does not raise 
a reasonable possibility of substantiating the claim.  
Accordingly, it cannot be considered new and material; and 
therefore, the appellant's request to reopen the claim of 
entitlement to service connection for hypertension is denied. 

In arriving at this decision, the Board notes that the only 
reports relating the appellant's hypertension to service, come 
from the appellant (see the transcript of his October 2003 
hearing).  While the Board does not doubt the sincerity of his 
contentions, it must be noted that as a layman, he is not 
qualified to render opinions which require medical expertise, such 
as the diagnosis or cause of a particular disability.  38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his theory of the case, without more, cannot 
be considered competent evidence of service connection.

B.  The Residuals of a Kidney Injury

During his October 2003 hearing, the  testified that he sustained 
a kidney injury in service, when he fell and was kicked by a drill 
instructor.  A review of the service medical records, however, is 
negative for any complaints or clinical findings of such an 
injury.  A kidney disorder, diagnosed as fibrous dysplasia of the 
renal arteries, was first clinically reported during treatment at 
the Yale-New Haven Hospital shortly after service (February 1968).  
Although there was a question of back strain several months 
earlier, the appellant denied any flank or back trauma or pain.  
Moreover, during the February 2002 VA examination, the examiner 
concluded that the fibrous dysplasia was more likely than not 
congenital in nature.  By their very nature, congenital or 
developmental defects are not considered diseases or injuries 
within the meaning of the law and regulations governing the award 
of monetary benefits.  38 C.F.R. § 3.303(c) (2003).  Finally, 
there is no evidence of superimposed disease or injury in service 
which could have increased the underlying pathology.  Accordingly, 
service connection for the claimed residuals of a kidney injury is 
not warranted.  

In arriving at this decision, the Board has considered the 
appellant's testimony during his hearing in October 2003.  He 
stated that in 1976, while being treated for a kidney disorder, a 
health care provider had stated that it could be the result of 
blunt trauma.  Even if such a statement was made, there remains no 
competent evidence of kidney trauma in service.  As above, the 
primary support for the appellant's claim comes from the 
appellant.  It must be emphasized, however that as a layman, he is 
not qualified to render opinions which require medical expertise.  
38 C.F.R. § 3.159(a)(2); Espiritu. 

C.  The Psychiatric Disability

Finally, the  seeks entitlement to service connection for PTSD.  
He maintains that it is primarily the result of stress sustained 
in service when drill instructors called him names.  He also 
contends that it is a result of guilt he feels from serving on 
active duty for only about three weeks.  Therefore, he maintains 
that service connection is warranted for PTSD.

Service connection for PTSD requires the following:  1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria set 
forth in the Diagnostic and Statistical Manual of the American 
Psychiatric Association, 4th edition (DSM-IV); 2) a link, 
established by medical evidence, between the current symptoms and 
an inservice stressor; and 3) credible supporting evidence that 
the claimed inservice stressor actually occurred.  38 C.F.R. § 
3.304(f) (2001); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

A review of the evidence is negative for any complaints or 
clinical findings of PTSD in or after service or any competent 
evidence of trauma in service, including the claim that the 
appellant was abused by his drill instructors during his brief 
tour of active duty.  In March 2002 the veteran underwent a VA 
psychiatric examination to determine whether or not he suffered 
from PTSD.  Following the examination, the examiner found that the 
appellant's various psychiatric disabilities were characterized as 
major depressive disorder; a personality disorder; and several 
types of substance dependence, either being treated or in various 
stages of remission.  The examiner stated specifically, however, 
that he did not find evidence of PTSD.  Absent such a diagnosis, 
service connection cannot be granted for that disability.  Again, 
it should be noted that the appellant's testimony, without more, 
cannot provide competent evidence of such a diagnosis.  38 C.F.R. 
§ 3.159(a)(2); Espiritu.  Accordingly, that portion of the appeal 
is denied.  In arriving at this decision, does not reach the 
questions of whether the claimed stressors actually occurred or 
whether there is a nexus between the claimed stressors and the 
claimed PTSD.


ORDER

New and material evidence not having been presented, the request 
to reopen the claim of entitlement to service connection for 
hypertension is denied.

Entitlement to service connection for the residuals of a kidney 
injury is denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



